DETAILED ACTION
This office action is in response to amendments  filed on 06/29/2022.
Claims 1-20 are pending of which claims 1, 6, 11 and 16  are  independent claims.
The present application is  examined under the first inventor to file provisions of the AIA .
Information disclosure
IDS filed  on 01/25/2021, 01/12/2022 and 08/17/2022 is considered.
Allowable Subject Matter
Claims 1-20  are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with UE determining first and second information from the receiving information, where the first information includes the type of  radio signal, the time-domain resource, and a COT (Channel Occupancy Time); where the first information indicates N RE pools, which is divided into M and M1 RE sets reserved for M and M1 DCI blind decoding respectively ,  and the second sub-information that indicates  the N RE pools with  the search spaces to add to the PDCCH-Config IE field; and in the second sub-information the M RE sets are respectively M PDCCH candidates. 

Claims 1-5 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “… receiving first information, the first information being used for indicating M DCI blind decoding; monitoring a first-type radio signal respectively on each sub-band of S sub-band(s) in a first time-domain resource; and performing at most M1 DCI blind decoding(s) of the M DCI blind decoding on the S sub-band(s) in the first time-domain resource; wherein the first-type radio signal detected on the S sub-band(s) is used for determining the M1 DCI blind decoding(s) out of the M DCI blind decoding” as specified in claim 1.  

Claims 6-10 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 6,    “… M is a positive integer, M1 is a positive integer not greater than M, and S is a positive integer, the LBT result(s) in the S sub-band(s) is(are) used for determining the first-type radio signal, the first time-domain resource comprises a COT (Channel Occupancy Time); the first information is used for indicating N RE pools, where any of the N RE pools comprising a positive integer number of REs; M RE sets are respectively reserved for the M DCI blind decoding, and any RE set of the M RE sets belongs to one of the N RE pools, the M1 DCI blind decoding(s) is(are) respectively performed in M1 RE set(s) of the M RE sets” as specified in claim 6.  

Claims 11-15 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 11,    “… any RE set of the M RE sets comprises a positive integer number of REs; N is a positive integer; the N RE pools are respectively N search space sets, the first information comprises second sub-information, the second sub-information indicating the N RE pools, the second sub-information comprises part of or all information in a search spaces to add to a list field of a PDCCH-Config IE” as specified in claim 11.  

Claims 16-20 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 16,    “… the M RE sets are respectively M PDCCH candidates; any RE set of the M1 RE set(s) belongs to N1 RE pool(s) of the N RE pools; the first-type radio signal detected on the S sub-band(s) is used for determining the N1 RE pool(s) out of the N RE pools, and for determining a number of RE set(s) comprised in each of the N1 RE pool(s) that belongs(belong) to the M1 RE set(s); N1 is a positive integer no greater than N” as specified in claim 16.  

The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:

You (US Pub. No. 20170208627) discloses the number of slots in a radio frames and the time it takes for a subframe to be transmitted. However the disclosure of  You taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with receiving first information, the first information being used for indicating M DCI blind decoding; monitoring a first-type radio signal respectively on each sub-band of S sub-band(s) in a first time-domain resource; and performing at most M1 DCI blind decoding(s) of the M DCI blind decoding on the S sub-band(s) in the first time-domain resource; wherein the first-type radio signal detected on the S sub-band(s) is used for determining the M1 DCI blind decoding(s) out of the M DCI blind decoding as claimed in claims 1,6,11 and 16 in combination with other limitations recited as specified in claims 1,6,11 and 16.   

Wang(US Pub. No. 20180199268) discloses number of UE an access point serves. However the disclosure of  Wang taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with M is a positive integer, M1 is a positive integer not greater than M, and S is a positive integer, the LBT result(s) in the S sub-band(s) is(are) used for determining the first-type radio signal, the first time-domain resource comprises a COT (Channel Occupancy Time); the first information is used for indicating N RE pools, where any of the N RE pools comprising a positive integer number of REs; M RE sets are respectively reserved for the M DCI blind decoding, and any RE set of the M RE sets belongs to one of the N RE pools, the M1 DCI blind decoding(s) is(are) respectively performed in M1 RE set(s) of the M RE sets as claimed in claims 1,6, 11 and 16   in combination with other limitations recited as specified in claims 1,6, 11 and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476